NOT DESIGNATED FOR PUBLICATION

                 IN THE SUPREME COURT OF THE STATE OF KANSAS

                                               No. 114,658

                                           STATE OF KANSAS,
                                               Appellee,

                                                    v.

                                          NICHOLAS TOLAND,
                                              Appellant.


                                    MEMORANDUM OPINION

        Review of the judgment of the Court of Appeals in an unpublished opinion filed February 17,
2017. Appeal from Ford District Court; G. LEIGH HOOD, judge. Opinion filed September 14, 2018.
Petition for review improvidently granted.


        Randall L. Hodgkinson, of Kansas Appellate Defender Office, was on the brief for appellant.


        David Belling, assistant county attorney, Natalie Randall, county attorney, and Derek Schmidt,
attorney general, were on the brief for appellee.


The opinion of the court was delivered by


        PER CURIAM: We determine that the petition for review in this case was
improvidently granted. This decision is identical in effect to a denial of the petition for
review in the first instance, and a "'denial of a petition for review imports no opinion on
the merit of the case.'" State v. Eisenhour, 305 Kan. 409, 411, 384 P.3d 426 (2016)
(quoting Supreme Court Rule 8.03[g] [2018 Kan. S. Ct. R. 56]).


        Petition for review improvidently granted.